department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax exempt ando government entities division release number release date date date uil -601 - dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 and the regulations thereunder first we have concluded based on all the facts and circumstances that your voter registration activities do not further social welfare purposes because they are conducted in a biased manner that favors one or more candidates for public_office second you have not established that your voter education activities are conducted to further a social welfare purpose third you will endorse candidates which does not promote social welfare purposes finally based on our review of the additional information you submitted in your protest we still believe you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 and the regulations thereunder you ‘did not provide any additional information subsequent to the conference held on date and did not request review by the office of appeals you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely matthew a weir director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date a n u w w h h s i z i r s i s we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code i r c sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are a corporation formed on date in state your articles of association provide that you are primarily operated for the following purposes a b c to coordinate and promote m issues policies initiatives and referenda to pursue electoral reform that n and for all other purposes permitted under sec_501 of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law and the state revised nonprofit corporation act your form_1024 attachment activities and operational information provides that your exempt_purpose is to promote the public welfare by supporting m causes through lobbying for and coordinating efforts to support legislation initiatives referenda and pursing reforms to n and increase electoral participation you further provide that you are created primarily to coordinate the efforts of a number of affiliated organizations which are other non-partisan m- oriented non-profits affiliates your affiliates are not your members but are affiliated with you in practice by virtue of similar purposes and representation on your board_of directors fora dollar_figurex1 donation an affiliate is entitled to one seat on your board for a dollar_figurex2 donation an affiliate is entitled to two seats on your board you currently have x3 affiliates that have committed to annual donations sufficient to entitle them to representation on your board most of these affiliates are not recognized as exempt under sec_501 as organizations described in sec_501 or sec_501 you will engage in the following specific activities e voter registration you state that your voter registration activities will be non-partisan but will be focused on geographic areas generally more supportive of m causes and unregistered voters on the membership lists of your affiliates you may work directly to register voters but the bulk of your voter registration efforts will involve research such as identifying unregistered members of your affiliates you indicate that affiliates will do the actual registration work you estimate that this activity will comprise of your time to voter registration of members of affiliates and to specific geographic areas e voter education you will work to educate voters-both the members of your affiliates and the general public-regarding important m issues you will research issues important to your affiliates and provide the organizations with information and insight regarding the positions of public officials on those issues as well as potential legislation affecting those issues you may assist your affiliates with funding the production of flyers or other written materials for dissemination to their members or the general_public you will conduct research to identify geographic areas likely to be significantly affected by various issues and will provide this information to your affiliates to help them in targeting their education efforts you state that this activity will comprise of your time e endorsement of candidates during election seasons you will endorse candidates to your affiliates you state that these endorsements will be non-partisan in nature and that you will limit your endorsements to races you have through research identified to be key for m causes and you anticipate that your endorsements will cross party lines you anticipate that of your resources will be directed toward identifying and endorsing specific candidates law sec_501 provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 provides that the promotion of social welfare does not include direct or indirect participation in political campaigns on behalf of or in opposition to any candidate for public_office sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community to qualify as an exempt social_welfare_organization the activities of the organization must be those that benefit a community rather than merely benefit the organization's membership or other select group of individuals or organizations in revrul_67_71 1967_1_cb_125 the service held that a nonprofit organization created to improve a public educational system was not exempt from federal_income_tax under sec_501 when it campaigned on behalf of candidates for election to the school board a candidate for an elected position on a school board is a candidate for public_office furthermore the organization's activity in evaluating the qualifications of all potential candidates and then selecting and supporting a particular slate constituted participation in a political campaign on behalf of particular candidates even though its process of selection may have been completely objective and unbiased and was intended primarily to educate and inform the public about the candidates revrul_68_45 1968_1_cb_259 states that a ll facts and circumstances are taken into account in determining an organization's primary activity for purposes of determining whether an organization primarily engages in activities which promote in some way the common good and general welfare of the people of the community revrul_74_361 1974_2_cb_159 provides that whether an organization is primarily engaged in promoting social welfare is a facts and circumstances determination relevant factors include the manner in which the organization's activities are conducted resources used in conducting such activities the time devoted to activities by volunteers as well as employees the purposes furthered by various activities and the amount of funds received from and devoted to particular activities in revrul_76_456 1976_2_cb_151 the service approved exemption under sec_501 for an organization formed to elevate the standards of ethics and morality in the conduct of political campaigns the organization collected collated and disseminated on a non-partisan basis information concerning general campaign practices through the press radio television mail and public speeches it qualified as an educational_organization under sec_501 because it instructed and encouraged the public about political campaigns a subject useful to the individual and beneficial to the community revrul_81_95 1981_1_cb_332 considered the effect of engaging in political campaign activities on a sec_501 organization the ruling refers to five revenue rulings including revrul_78_248 for other examples of what constitutes participation or intervention in political campaigns each of those rulings involves a sec_501 organization the ruling concludes that an organization may carry on lawful political activities and remain exempt under sec_501 of the code as long as it is primarily engaged in activities that promote social welfare the corollary to this is that if an organization’s primary activities do not promote social welfare but are direct or indirect political intervention the organization is not exempt under sec_501 the key is to determine the character of the organization's primary activities by looking at all of the facts and circumstances revrul_2007_41 r b 2007_1_cb_1421 analyze sec_21 situations to determine whether sec_501 organizations described in each has directly or indirectly participated in a political campaign on behalf of or in opposition to a candidate for public_office situation of revrul_2007_41 supra describes an organization that promotes community involvement the organization sets up a booth at the state fair where citizens can register to vote no reference is made to any candidates or political_party and there are no other materials available at the booth other than the official voter registration form this organization is not engaged in political campaign intervention situation of revrul_2007_41 supra describes an organization that educates the public on environmental issues candidate g is running for the state legislature and an important element of her platform is challenging the environmental policies of the incumbent shortly before the election the organization sets up a telephone bank to cail registered voters in the district in which candidate g is seeking election the organization only urges a voter to vote if he she agrees with one candidate’s position the organization is engaged in political campaign intervention 858_f2d_876 2d cir rev'd 89_tc_599 cert_denied 490_us_1030 held that association did not qualify as a tax exempt and educational_organization the association engaged in rating candidates for both appointive and elective judgeships at the municipal state and federal level the association argued that it evaluated judicial candidates on a non-partisan basis the court stated that the statute and pertinent regulations thereunder are not limited in their application to the partisan campaigns of candidates representing recognized parties the court concluded that exemption is lost candidate for public_office ’ the court held that the associations practice of rating candidates for elective judicial offices constituted intervention or participation in political campaigns on behalf of candidates for public_office that precluded association from qualifying under sec_501 by participation in any political campaign on behalf of any analysis based on our analysis of the information you submitted with your application we have determined that you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 and the regulations thereunder you have not established that your primary activities further social welfare purposes voter registration activities you estimate that fifty percent of your activities is voter registration encouraging people to participate in the electoral process through voter registration and get-out-the-vote drives conducted in a non-partisan manner are permissible under sec_501 however if voter registration activities are conducted in a biased manner that favors or opposes one or more candidates the activities will be considered political campaign intervention see revrul_2007_41 supra this is determined by analyzing all the facts and circumstances id you are more similar to the organization in situation of revrul_2007_41 your voter registration drives will be focused on geographic areas generally more supportive of m causes and unregistered voters on the membership lists of your affiliates you have described your affiliates as m-oriented like the organization in situation which only urged voters to vote if they agreed with the position of a particular candidate on a certain issue you will specifically target your voter registration efforts towards individuals that support m causes you state the bulk of your voter registration efforts will involve researching specific geographic locations to conduct voter registration activities that favor your political positions unlike the organization in situation which operated a registration booth that made no reference to political parties or candidates you are purposely seeking to conduct voter registration activities in locations that are more supportive of m causes in addition you will also target your voter registration efforts by assisting your affiliates who are m-oriented in registering members to vote accordingly your voter registration activities are conducted in a biased manner and will be considered political campaign intervention see revrul_2007_41 supra voter education you anticipate that approximately of your activities will be voter education activities you state that you will work to educate voters-both the members of your affiliates and the general public-regarding important m issues you indicate that these activities will consist of researching issues important to your affiliates and providing the organizations with information and insight regarding the positions of public officials on those issues as well as potential legislation affecting those issues assisting your affiliates with funding the production of flyers or other written materials for dissemination to their members or the general_public conducting research to identify geographic areas likely to be significantly affected by various issues and providing this information to your affiliates to help them in targeting their education efforts you did not provide any information that indicates that your research or educational materials if any are disseminated to the public in any way unlike the educational_organization described in revrul_76_456 supra which collected collated and disseminated on a non-partisan basis information concerning general campaign practices through the press radio television mail and public speeches you have not provided any information that indicates that you are doing anything other than providing research and other services to your affiliates since the bulk of these activities are conducted on behalf of and in support of your affiliates all private non-profit groups of a m-orientation and who mostly are not sec_501 or sec_501 organizations you have not established that these activities are conducted to further a social welfare purpose candidate endorsements during election seasons you will endorse candidates who promote and support m causes you state that of your activities will be devoted to this activity sec_1_501_c_4_-1 provides that the promotion of social welfare does not include direct or indirect participation in political campaigns on behalf of or in opposition to any candidate for public_office although you state that such endorsements will be non-partisan because such endorsements may cross party lines the endorsement of candidates for political office is considered direct participation in a political campaign regardless of which party the candidate is affiliated with therefore these activities do not promote social welfare within the meaning of sec_501 see revrul_67_71 supra see also the association of the bar of the city of new york v commissioner f 2d pincite conclusion in summary you have not established that you are primarily engaged in activities that promote social welfare purposes accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director rulings and agreements
